Judgment, Supreme Court, New York County rendered on September 18, 1970, revoking probation of defendant upon his conviction of unlawfully entering a building and petit larceny, and resentencing him to one year’s imprisonment, unanimously reversed and vacated, on the law, and the original sentences reinstated. With the consent of and the concurrence of the District Attorney, it can now be recognized that the court below could not properly resentence defendant upon his plea to unlawful entry, as he had already been sentenced to time served and discharged; similarly, in respect of petit larceny, the court lacked jurisdiction to revoke probation after the period of probation had expired. Concur—• Stevens, P. J., McGivern, Nunez, Kupferman and Murphy, JJ.